Exhibit 10.8

 

2008 Management Incentive Plan

 

On February 20, 2008, the Compensation Committee of the Board of Directors (the
“Committee”) of Clarient, Inc. (the “Company”) adopted the 2008 Management
Incentive Plan (the “2008 Incentive Plan”) to provide cash incentives for the
Company’s executive officers and certain other employees. The 2008 Incentive
Plan is intended to assist the Company in attracting, retaining and motivating
highly qualified and experienced managers. The 2008 Incentive Plan rewards
corporate and individual performance with a goal of helping to align the total
compensation of the participants with the interests of the Company’s
stockholders.  Because the 2008 Incentive Plan is not set forth in any formal
document, a general description outlining the 2008 Incentive Plan follows.

 

Under the 2008 Incentive Plan variable cash incentives, if any, will be paid
based on the achievement of specified corporate and individual objectives. The
variable cash incentive component of each participant’s total compensation is
based on a target amount.  The amount of such compensation for executive
officers will be determined based on the following factors: (i) 85% based on
achievement of the Company’s financial objectives, (ii) 10% based on the
achievement of corporate objectives, and (iii) 5% based on the achievement of
certain human resource and leadership objectives, with a potential payout at
target incentive levels of approximately $600,000. Non-officer variable
compensation for 2008 will be determined based on the following factors: (i) 60%
based on achievement of financial objectives, (ii) 30% based on the achievement
of corporate objectives, and (iii) 10% based on the achievement of human
resource and leadership objectives, with a potential payout at target incentive
levels of approximately $800,000.  The target incentive awards for officers
range from 75% of salary compensation for the Chief Executive Officer to 30% of
salary for certain officers of the Company.  Each participant can earn up to two
hundred and ten percent of their target based on very high achievement of these
objectives established by the Committee.

 

There is no mandatory minimum award payable under the 2008 Incentive Plan. Bonus
awards are subject to the approval of the Committee and are based on a
combination of total corporate performance and individual performance. The
actual cash incentive paid to a participant in the 2008 Incentive Plan may be
adjusted based upon the achievement of corporate and individual objectives and
will be measured on a sliding scale basis (e.g. 50% achievement would result in
payment of 50% of target incentives, 100% achievement would result in payment of
100% of target incentives and 200% achievement would result in payment of 200%
of target incentives).  The Committee, in its discretion, may award bonuses even
if the 2008 Incentive Plan’s financial targets are not met.

 

The Board also approved the financial and the corporate objectives for the 2008
Incentive Plan. These financial objectives are based on achieving specified
levels of improvement in revenue and in earnings before interest, tax,
depreciation and amortization expense. The corporate objectives include
specified individual business objectives, as well as certain company-wide
objectives.  These objectives include customer satisfaction, customer retention,
certain project milestones, certain productivity metrics and maintaining
regulatory compliance.  Human resource and leadership objectives include
maintenance of the Company’s performance culture, individual performance
appraisals and evaluation of individual development plans. The incentives are
earned over the course of fiscal year 2008 and are expected to be paid in
March 2009.

 

--------------------------------------------------------------------------------